OPINION OF THE COURT BY
HARTWELL, J.
The district magistrate of Honolulu found the defendant, a Hawaiian corporation, upon its own admission guilty of selling spirituous liquors in violation of section 444 of the Penal Laws of 1897 and imposed a fine of $100 and $3 costs, from which judgment the defendant appealed to the circuit court of the first circuit, waiving a jury. The case coming before tbe first judge of that circuit, be reserved for tbe consideration of this court tbe question of law whether or not upon tbe admitted facts tbe defendant was guilty of tbe charge. It is unnecessary to recite in detail tbe facts admitted. They show tbe usual methods of social clubs by wbicb for tbe convenience of its members and guests tbe club supplies drinks for "members and invited guests on their orders. We have no doubt that tbe facts show that tbe defendant has violated tbe law. Tbe absence of intention to violate it or tbe belief of members of tbe club that tbe club is not violating tbe law does not do away with tbe statute or affect tbe nature of tbe acts complained of. Tbe transactions between tbe club and its members and guests wbicb are shown by tbe admitted facts amount in law to sales of spirituous liquors by tbe club to its members and guests. Tbe motive or purpose of tbe selling is immaterial, and so is tbe fact that sales are not made for profit or as a matter of business.' Tbe transactions constitute sales, whether tbe statutes concerning licenses are adapted or intended for such clubs as this or not, and whether or not tbe written constitution of tbe club or tbe law permits it to take out a license to sell. If for any reason *509the club cannot or does not obtain a license, it is amenable to the law against selling without a license, and to avoid this result its members would have to do as house-holders do, namely, buy their own wines and liquors of licensed dealers and entertain their guests free of charge. This seems to us to be so clear that we cannot accept any other interpretation of the law, whether made by officials who° may also be members of this club, or expressed in the views of eminent courts elsewhere. We have examined all of the decisions cited by the defendant in its able brief, but in so far as they are made under statutes like our own we cannot and do not regard them as law. There is no room for construction of the statute. The meaning of its language is too clear for doubt. Apparently Federal authorities are not in doubt upon the subject since, as shown by the admissions, they require a license of the club for retailing wines and spirituous liquors. The object of the statute imposing a penalty for selling without license is not merely to restrict and regulate sales, but to obtain revenue therefrom. No one would say that a corporation selling as the defendant has done but solely for purposes of profit, would not be liable, and yet the good or bad faith of the selling is immaterial. The case is not presented of two or more persons buying liquors for themselves to be paid for by those of their number who use them, but of a corporation buying and paying for liquors and then selling them.
Thé final argument of the defendant appears to be as follows: The statute imposes a penalty upon persons selling without having such a license as is provided by law. The law provides no license for sales of the kind admitted to have been made in the present case; therefore the defendant is not liable, even on the supposition that it is selling.
This contention cannot be admitted to be correct in view of the provision of the Organic Act, section 55: “Nor shall spirituous or intoxicating liquors be sold except under such regulations and restrictions as the territorial legislature shall provide.” If the territorial legislature has failed to provide regu*510lations and restrictions for clnb sales of spirituous liquors the conclusion is that such sales are prohibited by the Organic Act.
L. Andrews, Attorney General, for the Territory.
W. A. Whiting, W. L. Stanley and R. W. Breckons, for defendant.
The cause is remanded to the circuit court with instructions that the admitted facts show that the defendant was guilty of the charge of selling spirituous liquors without a license.